 ROY H. PARK BROADCASTING229Roy H. Park Broadcasting of Roanoke, Inc. andBrotherhood of Railway, Airline & SteamshipClerks, Freight Handlers, Express and StationEmployees. Case 5-CA- 11520March 24, 1981DECISION AND ORDEROn November 6, 1980, Administrative LawJudge Charles M. Williamson issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, theGeneral Counsel filed a memorandum in responseto Respondent's exceptions, and the ChargingParty filed a brief in opposition to Respondent's ex-ceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that Respondent,Roy H. Park Broadcasting of Roanoke, Inc., Roa-noke, Virginia, its officers, agents, successors, andi Respondent has excepted to certain credibility findigns made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge found, and we agree, that Respondentviolated Sec. 8(a)(4) and (I1) of the Act by discharging employee BarryMcDaniel. In doing so, he inadvertently failed to make a finding on thecomplaint allegation that the discharge also violated Sec. 8(aX3). Howev-er, in the absence of exceptions we find it unnecessary to make such afinding inasmuch as the remedy therefor would be identical to that al-ready provided.In his discussion of an employees' Weingarten rights, the Administra-tive Law Judge cites General Electric Company, 240 NLRB No. 66, fn.12. While that case stands for the proposition for which it is cited, thecitation thereto should read 240 NLRB 479, 481 (1979).In adopting the Administrative Law Judge's findings, we find it unnec-essary to rely on Atlantic Steel Company, 245 NLRB 814 (1979), as wefind that case inapposite to the facts herein.2 Respondent has excepted to par. I(a) of the Administrative LawJudge's recommended Order, contending that the language there in isoverly broad. The General Counsel concurs in Respondent's contention.We find merit in this exception, and accordingly modify the recommend-ed Order to limit the cease-and-desist order to discipline imposed againstemployees for refusing to take part without union representation in an in-terview "where the employees has reasonable grounds to believe that thematters to be discussed may result in the employee's being the subject ofdisciplinary action."In discussing the appropriate remedy for McDaniel's discriminatorydischarge, the Administrative Law Judge failed to refer to the Board'sdiscussion of payment of interest contained in Isis Plumbing d HeatingCo., 138 NLRB 716 (1962). We hereby correct his inadvertent error.255 NLRB No. 36assigns, shall take the action set forth in the saidrecommended Order, as so modified:I. Substitute the following for paragraph l(a):"(a) Discharging or otherwise discriminatingagainst employees for refusing to take part withoutunion representation in an interview or meetingwhere the employee has reasonable grounds to be-lieve that the matters to be discussed may result inthe employee's being the subject of disciplinaryaction, or because they gave testimony under theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT require any employee to takepart in an investigatory interview where theemployee has reasonable grounds to believethat the matter to be discussed may result inhis or her being the subject of disciplinaryaction and where we have ignored, denied, orrefused any request by him or her to haveunion representation.WE WILL NOT discharge or suspend any em-ployee on the basis of his refusal to participatein an investigatory-disciplinary interviewwhere we have ignored or denied the employ-ee's request to have union representation atsaid interview or because he gave testimonyunder the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed in Section 7 of theNational Labor Relations Act, as amended.WE WILL rescind our directives of June 22,1979, and October 10, 1979, which deny em-ployees bulletin board privileges previouslyenjoyed by them.WE WILL offer Barry McDaniel immediateand full reinstatement to his former positionor, if such position no longer exists, to a sub-stantially equivalent one, without prejudice tohis seniority and other rights and privileges en-joyed by him, and WE WILL make him wholeROY H. PARK BROADCASTING 229 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor any loss of pay he may have suffered byreason of his termination, plus interest.RoY H. PARK BROADCASTING OFROANOKE, INC.DECISIONSTATEMENT OF THE CASECHARLES M. WILLIAMSON, Administrative Law Judge:This case was based on a complaint and notice of hear-ing issued on November 2, 1979, by the Regional Direc-tor or Region 5 of the National Labor Relations Board.The complaint was based on a charge filed on September24, 1979, by the Brotherhood of Railway, Airline andSteamship Clerks, Freight Handlers, Express and StationEmployees, herein called the Charging Party, allegingviolation of Section 8(a)(l), (3), and (4). The hearingtook place at Roanoke, Virginia, on April 7, 1980. Thecomplaint alleges that Roy H. Park Broadcasting of Roa-noke, Inc., herein called Respondent, violated Section8(a)(l), (3), and (4) of the National Labor Relations Act,as amended, by denying employees their customary useof Respondent's bulletin boards, threatening employeeswith suspension should they continue the use of the bul-letin boards, refusing employee Barry McDaniel thepresence of a union representative during an interviewwhere he could reasonably anticipate resulting disciplin-ary action, and discharging McDaniel on September 19,1979.FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Virginia corporation, is engaged at itsRoanoke, Virginia, location in providing commercialtelevision broadcasting under call letters WSLS-TV.During the 12 months prior to the issuance of the com-plaint, a representative period, Respondent receivedgross revenues in excess of $100,000. During the sameperiod of time, Respondent received revenues in excessof $50,000 from national advertisers located outside theState of Virginia. Respondent admits, and I find that Re-spondent is, and has been at all times material herein, anemployer engaged in and affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I find,that the Charging Party is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts1. The denial of bulletin board useRespondent maintains three bulletin boards at itsbroadcasting facility. These are located in the lobby, thecontrol room, and the basement. Prior to June 22, 1979,employees posted various types of material on these bul-letin boards. Shop Steward William R. Bass testifiedthat at various times between December 1978 and June22, 1979, he posted union material on the bulletin boards.No evidence was presented to show the existence of anyexplicit rules governing the use of the bulletin boardsprior to June 22, 1979. While Respondent's witness,Teter, testified that it had been Respondent's policy for"years" that nothing was to be posted without permis-sion, he was unable to recall "one instance" where suchpermission had been secured. Teter admitted that therehad not been any specific memorandum or directive toemployees prior to June 22, 1979, concerning the use ofthe bulletin boards. Under these circumstances, I findthat Respondent's practice was one of laissez faire towardthe use by employees of the bulletin board prior to June22, 1979. On June 22, 1979, Respondent issued a noticeprohibiting employee use of bulletin boards (G.C. Exh.13). On October 10, 1979, Respondent placed on the bul-letin boards a second notice (G.C. Exh. 14) identical tothe first with the added sentence "This rule must not beviolated or suspension may result." Collective bargainingbetween Respondent and the Charging Party had beenunderway about 4 months at the time the June 22 noticewas posted.22. The September 18, 1979, interview and theSeptember 19, 1979, discharge of employee BarryMcDanielBarry McDaniel was hired in May 1978 as a buildingcustodian. In the late fall of that year, he became in-volved in the Charging Party's organizational campaign.McDaniel signed an authorization card at that time aswell as soliciting the signatures of others of Respondent'semployees. 3Respondent's first official criticism of McDaniel's jobperformance occurred in early May 1979 when Supervi-sor Linkous called him into Linkous' office. Linkous toldhim that the building was dirty and that other employeeswere complaining of this condition. McDaniel remon-strated that employees had told him the building was asclean as it had been in years. Linkous replied that hewould like to have those employees tell him that. Subse-quently, McDaniel caused to be circulated a petition(G.C. Exh. 12), on which he obtained 17 employees sig-natures attesting to the statement that "Barry McDanielis performing his job properly and has met his dutiesI On one occasion prior to June 22, a picture of an aardvark wasposted and remained on the bulletin board for a substantial period.2 The parties had bargained about bulletin board use, but no agreementhad resulted. Some material posted by employees had concerned the gen-eral progress of negotiations. The General Counsel's witness, Bass, testi-fied that prior to June 22 union material posted by him was removed bymanagement more quickly than other material. I do not place any weighton this testimony because of its vagueness and an inability to distinguishsuch removal from the occasional "policing" of the bulletin board, whichall parties agree occurred prior to June 22, 1979.3 Although McDaniel was hired as a building custodian he was,around this time, allowed to perform camera work on an intermittentbasis. McDaniel testified (and I credit him) that in December 1978 Oper-ations Manager Linkous and Vice President Teter both warned him thathe would not be allowed the desirable camera work if the Union's orga-nizing campaign was successful. Neither Linkous nor Teter denied theseincidents although both testified. Similar threats were a subject of a set-tlement agreement in Cases 5-CA-10484 and 5-CA-10565. ROY H. PARK BROADCASTING231fully. This petition was given to Linkous. The latter pre-sented it to Respondent's vice president, Teter. At ameeting on May 30, 1979, concerning the petition, Tetercriticized McDaniel's job performance. The meetingended when McDaniel walked out of the office after an-nouncing that he did not have to "sit here and take thisstuff." The following day McDaniel received a memo-randum from Respondent announcing that insubordina-tion would not be tolerated.During the late spring and summer of 1979, McDanielwas involved as an affiant and discriminatee in Cases 5-CA-10484, 5-CA-10565, and 5-CA-11037. McDaniel'sname appeared on an attachment to the charge in Case5-CA-10565, filed on February 28, 1979 (G.C. Exh. 3).This charge was, pursuant to normal procedures, servedon Respondent. McDaniel's name also appeared in amake-whole provision of the notice attached to the set-tlement agreement in Cases 5-CA-10484 and 5-CA-10565. See G.C. Exh. 5. This notice had, of course, to besigned and posted by responsible officials of Respond-ent.4On September 1979, McDaniel's regular supervisor,Operations Manager Mel Linkous, told McDaniel that hewas going on vacation. Linkous instructed McDanielthat while he (Linkous) was absent, McDaniel would re-ceive his orders from Lee Garrett. On September 17,Garrett transmitted a written list of job assignments toMcDaniel. Only one of the job assignments was com-pleted on September 17. On September 18, McDanielwas given a second list of job assignments (G.C. Exh.16) which, inter alia, contained the two uncompletedtasks of the previous day. The list also contained the in-struction: "Also, be sure that you sign out at front deskany time you leave the premise [sic]."7On September 18,McDaniel left the premises of Respondent to obtain nec-essary supplies for his work. Prior to leaving, he ob-tained Garrett's signature on a purchase order for thematerial. Garrett told him at this time to follow the sig-nout procedure. When McDaniel left, he placed his nameon the signout sheet (G.C. Exh. 17) under the word"out," but did not write down the time he left. The sheetshows that other employees normally wrote the time out4 The General Counsel and Respondent stipulated the authenticity ofthe charge in Case 5-CA-11723, filed November 20, 1979, and a dismissalletter in that charge from the Regional Director or Region 5. These areG.C. Exhs. 10 and II, respectively. Additionally, the General Counselmoved, following the hearing, to admit a letter from the Office of Ap-peals in the General Counsel's office, Washington, D.C., which reversedthe action of Region 5 in dismissing Case 5-CA-11723. The GeneralCounsel's motion is granted and the letter in question is admitted as G.C.Exh. 20.' Garrett was the station's manager of community services.6 That the job assignments were in writing is not significant in the con-text of this case. McDaniel had regularly received them in this form.These assignments are in the record as G.C. Exh. 15.7 McDaniel insisted under repeated questioning that he had never beenrequired to sign out. He stated that his practice was not to sign out priorto receiving G.C. Exh. 16. The testimony of Teter and Linkous makes itclear that the matter was a voluntary one, at least prior to Garrett's Sep-tember IS job list. Teter, for instance, testified: "We try to conduct ouraffairs on a voluntary basis. We-the people were asked to sign in andout." Linkous stated: "Other than to ask him to sign in, I don't recall aconversation that went into great detail about it."next to their name.8After purchasing the supplies,McDaniel returned them to the plant and left the prem-ises again, this time to eat lunch. He did not sign in orout prior to leaving for lunch. He returned at 1:45 p.m.to be greeted by Garrett in the station lobby. Garretttook him to the signout book and had him make the ap-propriate entries for the time he left and returned.9McDaniel turned in the keys of the company car (he hadinadvertently taken these keys with him when he wentto lunch) at the request of secretary Shirley Carter. Gar-rett requested that McDaniel then come to his office.At the interview in the office, only Garrett andMcDaniel were present. Garrett began by questioningMcDaniel as to where he had been. McDaniel repliedthat he had been to lunch and the hardware store. Gar-rett then asked if McDaniel had finished all his work as-signments. McDaniel said he had not and then requestedthat a union representative be present at the interview.Garrett replied that "it was not a matter for Union repre-sentation, but it was a matter of work assignments" andcontinued questioning McDaniel about items such aswhether he used the company car to go to lunch, whyhe had not signed out prior to lunch, and why he hadnot turned in the car keys. When McDaniel said he hadforgotten about the keys and that he had been in a hurryand forgotten to sign out prior to lunch, Garrett said"You forget a lot, don't you?" McDaniel then renewedhis request for union representation and Garrett again re-plied that "it wasn't a matter of Union representation,but a matter for work assignments." At this pointMcDaniel testified that he became upset, got out of hischair, and began to leave Garrett's office. As he did so,he told Garrett that he "did not have to sit there andtake this." As McDaniel was leaving, Garrett told himthat this could cost him his job. At that point, McDanielwas already in the hall outside the office. In a loudvoice, McDaniel stated that he did not have to take this"crap" and that Garrett should "shut up."10While Gar-rett's account of this conversation differs in some par-ticulars, there is no essential difference between his andMcDaniel's testimony.After leaving Garrett's office, McDaniel went toUnion Representative Bass and complained about the"harassment" to which he had been subjected. Bass at-tempted to locate Garrett that afternoon to discuss theincident but was unsuccessful.On September 19, McDaniel was taken to a meeting inExecutive Vice President Teter's office. Present were:McDaniel, Bass, Teter, and Garrett. As the meetingI do not credit Garrett's claim that the word "out" was not next toMcDaniel's name when he examined the sheet prior to McDaniel'sreturn. I can see no reason why McDaniel would have written "out" onthe sheet following his return and then lightly crossed the word throughon the sheet.9 It was at this time that the word "out" was crossed through on G.C.Exh. 17 and the entry "11:45" made.lO The obscenity was overheard by Denny P. Dennison, Jr., a self-em-ployed contractor, who happened to be in the hall when McDaniel leftGarrett's office. There is no probative evidence that any of Respondent'semployees heard McDaniel. While Respondent argues that McDanielmust have been overheard because he was loud, I am unable so to find inthe absence of any evidence concerning the location of those employeespresumed to have heard him.ROY- H. PA K B O D A T N  232DECISIONS OF NATIONAL LABOR RELATIONS BOARDbegan, McDaniel apologized to Garrett for his behavioron September 18. Teter commented that it was too latefor that. Teter then told McDaniel that he had been anembarassment to the station and management by thefiling of complaints with the National Labor RelationsBoard, but that those charges had been resolved. " Teterthen proceeded to outline how McDaniel had failed incompleting his job assignments. Teter referred to the pe-tition of the previous May, stating that only managementcould decide who was doing their job. He pointed outthat McDaniel had twice that year embarassed supervi-sors by insubordinate acts and had failed to follow com-pany policies.'2McDaniel renewed his complaint aboutbeing taken off camera work and was told by Teter thathe was hired as a janitor. McDaniel was then given hisfinal check and left the station.3. The reasons for McDaniel's dischargeFollowing the lengthy account given of McDaniel's al-leged job failings, in answer to Respondent's counsel,Teter stated the following:Q. (By Mr. Hutchison) Mr. Teter, who made thedecision to discharge?A. I did.Q. I ask you, sir, whether or not had there beenthe obscenity uttered on the previous afternoon byMr. McDaniel that would he have been dischargedon this occasion?A. No. If I can make a statement with respect tothat.Q. Please do.A. We were substantially dissatisfied with Mr.McDaniel's work over a period of time. This wasthe crowning blow. We don't like to dismiss people.Based on the above-quoted testimony of Respondent'sexecutive vice president, I find that the proximate causeof McDaniel's discharge was the obscenity uttered byhim on September 18 in Garrett's presence and that hisvarious work-related failings outlined by Teter wouldnot have led to discharge.B. Analysis1. The dischargeAs found above, McDaniel's discharge resulted fromthe incident which occurred as he was leaving Garrett'soffice on September 18. It thus becomes necessary toanalyze the interview with Garrett and its significancewith respect to McDaniel's outburst.The United States Supreme Court has held that wherean employee is called by the employer into an interviewwhich the employee reasonably believes might result inLI This finding is based on the credited testimony of McDaniel andBass. Garrett and Teter both denied that Teter had made this statement,but their testimony vacillated to a great degree. This was particularlytrue with reference to the question of whether the NLRB and laborboard charges had been mentioned in the interview. Teter did not re-member any reference to the NLRB until he was confronted with G.C.Exh. 19, a memorandum account of McDaniel's discharge.12 This last appears to be a reference to the previous day's failure tosign in and out.discipline or discharge, he or she is entitled to have aunion representative present. N.L.R.B. v. J. Weingarten,Inc., 420 U.S. 251 (1975). If a valid request for represen-tation is made, the employer has three options. He maygrant the request, halt the interview, or give the employ-ee a choice between continuing the interview withoutrepresentation or terminating the interview. GeneralElectric Company, 240 NLRB No. 66, fn. 12.It is well settled that the employee's request for repre-sentation must be based on a reasonable belief, in thelight of all circumstances, that discipline may ensue. Avalid request cannot be based on "a mere figment of theemployee's imagination." See Exxon Company U.S.A.,223 NLRB 203, 206 (1976) (comment of AministrativeLaw Judge Richard L. Denison). McDaniel was not, onSeptember 18, motivated by "a mere figment" when herequested that a union representative be present at the in-terview with Garrett. He was reasonably motivated toask for union representation on the basis of the followingobjective circumstances known to him at the interviewin Garrett's office:(1) The failure to sign in and out in the normal fashionafter receiving the written direction do so so.(2) The meeting with Garrett on his return fromlunch, and Garrett's direction to him to correct the en-tries in the sign-out book.(3) The simultaneous order to meet in Garrett's officeand the fact that the interview took place in the office, alocus of managerial authority.(4) The fact that McDaniel had not completed his jobassignments, and, more, that these assignments had beenleft uncompleted the day before.(5) The fact that the written instructions of September18 had stated that the job assignments were to be com-pleted "without fail" (G.C. Exh. 16).(6) The fact that McDaniel had been interviewed oncebefore, in May 1980, concerning his job performance.This interview was at management's instance and tookplace in management's offices.(7) The "tone" of Garrett's questioning at the begin-ning of the September 18 interview. When due consider-ation is given to the manner and subject matter of thequestioning, a reasonable employee might, indeed, be-lieve himself to be in trouble with management and inneed of whatever assistance a union representative mightbe able to provide. 13Accordingly, I find that on September 18, 1979, Re-spondent violated Section 8(a)(1) of the Act by denyingMcDaniel's request for union representation made at atime when he could reasonably believe that disciplinaryconsequences might ensue from the interview. N.L.R.B.v. J. Weingarten, Inc., supra. McDaniel was under no ob-ligation to continue the interview and his refusal to do sowas protected. See AAA Equipment Service Company, 238NLRB 390 (1978), employee ignored supervisor's warn-l I do not find the fact that McDaniel escaped in May 1979 relativelyunscathed from a similar interview when he did not request representa-tion persuasive on the issue of his reasonable fear of disciplinary actionon September 18. There was a different supervisor involved and, as a re-cidivist on September 18, he might reasonably feel that managementwould take action above and beyond what it had done in May 1979 atthe time of the first offense._ ._ ROY H. PARK BROADCASTING233ing that he would be terminated and walked away froman interview where union representation was improperlydenied.There remains for decision the question of whetherMcDaniel's outburst to Garrett as he was leaving the in-terview destroyed the protected status of his refusal tocontinue the interview. I do not find that it did. Garrettand McDaniel were alone; the only other individual whoheard the outburst was a nonemployee of Respondentand there is no evidence that general discipline in the sta-tion was harmed by virtue of other employees hearing it;Garrett had directed an illegal discharge threat toMcDaniel immediately prior to the outburst thus, as Ifind, triggering the outburst; and, finally, the languageinvolved was not directed at Garrett personally but wasdescriptive of Garrett's illegal continuation of the inter-view and illegal discharge threat. Under these circum-stances, I do not find that McDaniel's outburst renderedhis conduct in terminating the interview unprotected.Respondent's discharge of McDaniel for his conduct inleaving the interview is, therefore, violative of Section8(a)(1) of the Act. Atlantic Steel Company, 245 NLRB814 (1979); Quality Manufacturing Company, 195 NLRB197 (1972); Thor Power Tool Company, 148 NLRB 1379,1380 (1964) (term "horse's ass" used in reference to re-spondent official as protected grievance meeting wasbreaking up). 142. The alleged violation of Section 8(a)(4)I also find that McDaniel's discharge violated Section8(a)(4) of the Act. The General Counsel bases his con-tention that Section 8(a)(4) was violated on the basis ofvarious Board charges in which McDaniel was implicat-ed or named and the comments by Teter at the begin-ning of the September 19, 1980, discharge interview.'sWhile many employees at the station were implicated inthe charges (e.g., 17 employees including McDaniel arenamed in an appendix to the charge in Case 5-CA-10565and 4 beside McDaniel in the notice to employees, desig-nated G.C. Exh. 5) and it could be argued that Respond-ent had no apparent reason for thus singling out McDan-iel, I have found, supra, that Teter began the dischargeinterview by stating that McDaniel had embarrassed thestation with the numerous NLRB charges that had beenfiled. Teter then commented that the charges had been"resolved." In view of the credited testimony of Bassand McDaniel in this regard, I find that Teter was alsomotivated by resentment at the NLRB charges previous-ly filed in arriving at his decision to discharge McDaniel.Such motivation violates Section 8(a)(l) and (4) of the14 In Thor, the Board found that the epithet was used as a pretext todischarge an employee because of Respondent's growing anger at hisconduct of a grievance meeting. In the instant case, I find that the resultis the same whether analysis indicates that McDaniel's outburst did notrender his conduct in leaving the interview unprotected or that Respond-ent used the outburst, as I also find, as a pretext to discharge McDanielfor leaving the interview. Cases such as Kraft Foods. Inc.., 251 NLRB 598(1980), are not relevant here, as Respondent did not discharge McDanielfor matters learned of prior to the interview as opposed to those learnedof in the interview.Ia The charge and related materials in Case 5-CA-11723 can have nobearing on this matter because that charge was filed after McDaniel's dis-charge.Act. N.L.R.B. v. Robert Scrivener d/b/a AA ElectricCompany, 405 U.S. 117 (1972); Glenside Hospital, 234NLRB 62 (1978).3. The bulletin boardI find that, prior to June 22, 1979, Respondent's policywith regard to use of its bulletin boards was to allow em-ployee usage. Indeed, there appears to have been no ex-press policy. Material was freely posted subject only tooccasional policing to remove the excess. Prior to June22, 1979, Respondent and the Union were bargaining,inter alia, on the subject of bulletin board use'6andunion-related matter had been placed on the bulletinboard by employees. Respondent presented no credibleevidence of a valid business justification for the new rule.Under these circumstances, I find that Respondent, by itspostings of June 22, and October 10, 1979, violated Sec-tion 8(a)(1) of the Act in forbidding employee use of bul-letin boards. Beyerl Chevrolet, Inc., 199 NLRB 120, 127(1972) (Change in rules regarding bulletin board usetended to "chill unionism"); Liberty Nursing Homes, Inc.d/b/a Liberty House Nursing Home, 236 NLRB 456, 461(1978).THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action in order to effectuate the policies ofthe Act.Having found that Respondent unlawfully deprivedMcDaniel of union representation during an investiga-tory interview, which he reasonably believed mightresult in adverse consequences, and then dischargedMcDaniel because of his refusal to continue with the in-terview, I shall recommend that Respondent be orderedto offer McDaniel immediate and full reinstatement tohis former position or, if that position is no longer availa-ble, to a substantially similar position, without prejudiceto his seniority or other rights and privileges, and makehim whole for any loss of pay occasioned as a result ofthe discrimination against him, with interest thereon tobe computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977). 7I shall recommend that Respondent be ordered tocease and desist from denying its employees union repre-sentation when requested in connection with investiga-tory interviews where employees have reasonablegrounds to believe that disciplinary consequences mayensue. Finally, I shall recommend that Respondent re-scind its June 22 and October 10, 1979, directives depriv-ing its employees of bulletin board privileges and restorethe status quo ante.' I do not infer from this fact, as counsel for Respondent argues, thata previous policy of forbidding employee uise of bulletin boards was ineffect and the union was bargaining with the purpose of negotiating achange in that policy. In the absence of any evidence relating to the ne-gotiations, the Union may, as General Counsel argues, have been seekingconfirmation of practices already in existence.17 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).ROY H. PARK BROADCASTING 233 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs in my judgment the evidence in this case demon-strates that Respondent has a propensity to violate itsemployees' rights under Section 7 of the Act, I shall rec-ommend a broad cease-and-desist order. Hickmott Foods,Inc., 242 NLRB 1357 (1979).CONCLUSIONS OF LAWi. Respondent Roy H. Park Broadcasting of Roanoke,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Brotherhood of Railway, Airline & SteamshipClerks, Freight Handlers, Express and Station Employ-ees is a labor organization within the within the meaningof Section 2(5) of the Act.3. By ignoring Barry McDaniel's request to haveunion representation in an investigatory interview, whichhe reasonably believed might result in disciplinary actionagainst him, and by discharging him, Respondent violat-ed Section 8(a)(1) of the Act. Respondent violated Sec-tion 8(aX4) of the Act by discharging McDaniel becausehe gave testimony under the Act.4. By denying its employees bulletin board privilegespreviously accorded them, Respondent violated Section8(a)(l) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER sThe Respondent, Roy H. Park Broadcasting of Roa-noke, Inc., Roanoke, Virginia, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Discharging or suspending any employee on thebasis of his refusal to continue an investigatory interviewwhere it has ignored or denied the employee's request tohave union representation at said interview under Sec-tion 7 of the Act, or because he gave testimony underthe Act.1s In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) Ignoring or denying the right of union representa-tion requested by employees while conducting investiga-tory interviews when the employees have reasonablegrounds to believe that the matters to be discussed mayresult in their being the subject of disciplinary action.(c) Denying employees bulletin board privileges previ-ously enjoyed by them.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Barry McDaniel immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings incurred by him as aresult of his suspension and discharge in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Rescind the directives dated June 22 and October10, 1979, denying employees bulletin board privileges.(c) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to ascertain the backpay due under theterms of this Order.(d) Post at Respondent's broadcasting station in Roa-noke, Virginia, copies of the attached notice marked"Appendix."'9Copies of said notice, on forms providedby the Regional Director for Region 5, after being dulysigned by Respondent's representative, shall be postedimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.g In the event that this Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."